


110 HR 1788 IH: Re-Channelization of Public Safety

U.S. House of Representatives
2007-03-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1788
		IN THE HOUSE OF REPRESENTATIVES
		
			March 29, 2007
			Mr. Ferguson
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To rechannelize spectrum in the 700 megahertz band to
		  promote the deployment of commercial broadband technologies to facilitate
		  interoperable communications for public safety.
	
	
		1.Short titleThis Act may be cited as the
			 Re-Channelization of Public Safety
			 Spectrum Act.
		2.FindingsThe Congress finds the following:
			(1)The inability of first responders to
			 communicate efficiently or effectively in the aftermath of the Gulf hurricanes,
			 let alone with the latest and most state-of-the-art communications
			 technologies, underscores the need for decisive action to ensure that problems
			 of interoperability are resolved as quickly as possible. However,
			 interoperability should not only be between existing public safety
			 communications systems.
			(2)Interoperability must also be between those
			 communications systems and the new broadband wireless data technologies that
			 are currently being deployed across the country by commercial operators and
			 transforming the way Americans communicate, a transformation that could also
			 benefit our first responders.
			(3)Integration of the
			 data capabilities with traditional public safety voice communications could be
			 greatly facilitated, in the short term, specifically by rechannelizing or
			 reorganizing the public safety spectrum in the upper 700
			 megahertz band to allow for the deployment of commercially available broadband
			 technologies.
			3.Rechannelization
			 of public safety spectrum requiredNot later than 45 days after the date of
			 enactment of this Act, the Federal Communications Commission shall initiate a
			 rulemaking to rechannelize the public safety spectrum located in the upper 700
			 megahertz band to accommodate commercially available broadband applications.
			 Such rulemaking shall be completed within 180 days.
		
